United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0765
Issued: September 20, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 26, 2018 appellant filed a timely appeal from a January 30, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish more than two
percent permanent impairment of the left lower extremity, for which she previously received a
schedule award.
FACTUAL HISTORY
On August 29, 2009 appellant, then a 40-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on August 27, 2009 she sustained injuries to her “legs, hips, and knees”
1

5 U.S.C. § 8101 et seq.

when she tripped and fell on concrete as she avoided a lunging dog while in the performance of
duty. OWCP initially accepted the claim for contusions of her right elbow and forearm and
bilateral contusions of her knees and lower legs. It later expanded the claim to include a tear of
the left medial meniscus. OWCP authorized left knee surgery, which was performed on
December 10, 2009, and placed appellant on the periodic rolls effective January 17, 2010.
Appellant returned to work on March 8, 2010.
In a September 29, 2015 report, Dr. Robert S. Bell, a Board-certified orthopedic surgeon,
opined that appellant, that day, was at maximum medical improvement (MMI) and had four
percent permanent impairment of the left lower extremity based on the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).2 He found on physical examination that there was a very slight amount of weakness of
the left knee, full flexion, full extension, negative McMurray’s testing, and no effusion. Dr. Bell
also noted that x-rays of both knees showed no evidence of changes or degenerative issues. He
calculated that appellant had two percent permanent impairment of the left lower extremity finding
a class of diagnosis (CDX) of 1 with a default impairment rating of two percent. Dr. Bell assigned
a grade modifier of 2 for physical examination (GMPE), zero for clinical studies (GMCS), and
zero for functional history (GMFH), equaling a net adjustment of +2, equating to four percent
permanent impairment of the left lower extremity.3
Appellant filed a schedule award claim (Form CA-7) on October 18, 2016.
On June 12, 2017 Dr. Arthur S. Harris, a Board-certified orthopedic surgeon serving as a
district medical adviser (DMA), reviewed a statement of accepted facts (SOAF) and the medical
evidence of record and determined that appellant’s date of MMI was September 29, 2015, the date
of Dr. Bell’s impairment examination. He disagreed with the diagnosis Dr. Bell had used for
calculating appellant’s permanent impairment rating, explaining that she had sustained impairment
for having undergone a partial medial meniscectomy. Utilizing Table 16-3, page 509, of the
A.M.A., Guides, the DMA determined that appellant had two percent permanent impairment of
the left lower extremity based upon the diagnosis-based impairment (DBI) method. He noted that
the range of motion (ROM) method was not an allowable rating method for the assigned diagnosis.
In a letter dated June 20, 2017, OWCP requested a supplemental report from Dr. Bell
regarding his permanent impairment rating and attached a copy of Dr. Harris’ June 12, 2017 report
for his review. It did not receive a response from Dr. Bell.
As Dr. Bell did not respond, OWCP referred appellant to Dr. James E. Butler, III, a Boardcertified orthopedic surgeon, for a second opinion evaluation to determine the nature and extent of
her permanent impairment for her accepted employment-related conditions. In his October 27,
2017 report, Dr. Butler reviewed the SOAF and the medical evidence of record and reported the
findings of his physical examination. He found that appellant was status post left knee arthroscopic
partial medial meniscectomy and continued to have some chronic pain, but that her symptoms
were stable. Dr. Butler determined that appellant had reached MMI on October 27, 2017, the date
2

A.M.A., Guides (6th ed. 2009).

3

Dr. Bell cited to page 526 of the A.M.A., Guides.

2

of his examination. He reported that appellant’s subjective complaints included aching pain in her
left knee with prolonged standing/walking and heavy pushing. The objective findings upon
examination included well-healed arthroscopic scars on the left knee, tenderness over left knee
patellar region, nontender right knee and right elbow, full ROM of both knees and right elbow,
mild left knee patellofemoral crepitation, normal sensation in both lower extremities, and 5/5
strength in both lower extremities. Utilizing Table 16-3, page 506, of the A.M.A., Guides,
Dr. Butler calculated that appellant had a CDX of 1 for left knee contusion/medial meniscus tear
status post partial medial meniscectomy. He assigned a GMFH of 1 and zero for both GMPE and
GMCS based on Table 16-6, Table 16-7, and Table 16-8 of the A.M.A., Guides. Using the net
adjustment formula (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX), Dr. Butler calculated
that appellant had a net adjustment of (1-1) + (1-1) + (0-1) = -1, equaling a grade B impairment.
Based on these calculations, he concluded that appellant had two percent permanent impairment
of her left lower extremity. Dr. Butler further found that appellant had zero percent impairment of
the right lower extremity and the right upper extremity because there were no significant objective
symptoms or abnormal findings on examination.
On December 22, 2017 the DMA concurred with Dr. Butler’s impairment rating of
two percent permanent impairment left lower extremity. He determined that appellant had reached
MMI as of October 27, 2017, the date of Dr. Butler’s second opinion evaluation.
By decision dated January 30, 2018, OWCP granted appellant a schedule award for two
percent permanent impairment of the left lower extremity (left knee), giving the weight of the
medical evidence to Dr. Butler’s October 27, 2017 report and the DMA’s December 22, 2017
report. The award ran for 5.76 weeks for the period October 27 to December 6, 2017.
LEGAL PRECEDENT
The schedule award provisions of FECA,4 and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.7

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).

3

With respect to the knee, the relevant portion of the leg for the present case, reference is
made to Table 16-3 (Knee Regional Grid) beginning on page 509.8 After the CDX is determined
from the Knee Regional Grid (including identification of a default grade value), the net adjustment
formula is applied using the GMFH, GMPE, and GMCS. The net adjustment formula is (GMFHCDX) + (GMPE-CDX) + (GMCS-CDX).9 Under Chapter 2.3, the evaluators are directed to
provide reasons for their impairment rating choices, including the choices of diagnoses from
regional grids and calculations of modifier scores.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish more than two
percent permanent impairment of the left lower extremity, for which she previously received a
schedule award.
In his September 29, 2015 report, Dr. Bell opined that appellant had four percent
permanent impairment of the left lower extremity based on the A.M.A., Guides. He determined
that appellant had reached MMI and calculated that she had two percent permanent impairment of
the left lower extremity based upon a CDX of 1, with a default impairment of two percent. Dr. Bell
assigned a GMPE of 2 and zero for both GMCS and GMFH, equaling a net adjustment of +2,
equating to a total four percent permanent impairment of the left lower extremity.
In accordance with its procedures, OWCP properly referred the medical record to a DMA,
Dr. Harris, who reviewed the clinical findings of Dr. Bell on September 29, 2015 and determined
that appellant had two percent permanent impairment of the left lower extremity based upon
Dr. Bell’s objective findings. However, the DMA disagreed with Dr. Bell’s impairment rating and
explained that appellant’s permanent impairment was based upon having undergone a partial
medial meniscectomy. Utilizing Table 16-3, page 509, of the A.M.A., Guides, he determined that
appellant had two percent permanent impairment of the left lower extremity.
After Dr. Bell did not respond to a request for a supplemental report, OWCP referred
appellant to Dr. Butler for a second opinion evaluation to determine the nature and extent of her
permanent impairment for the accepted employment-related conditions. In his October 27, 2017
report, Dr. Butler found that appellant was status post left knee arthroscopic partial medial
meniscectomy and continued to have some chronic pain, but with stable symptoms. He determined
that appellant had reached MMI and reported that her subjective complaints, included aching pain
in her left knee with prolonged standing/walking and heavy pushing. Dr. Butler provided objective
examination findings upon which he based his impairment rating. Utilizing Table 16-3, page 506,
of the A.M.A., Guides, he calculated that appellant had a CDX of 1 for a left knee contusion/medial
meniscus tear status post partial medial meniscectomy. Dr. Butler assigned grade modifiers based
on Table 16-6, Table 16-7, and Table 16-8 of the A.M.A., Guides. Using the net adjustment
formula, he calculated a net adjustment of -1, equaling a grade B impairment. Based on these
8

See A.M.A., Guides 509-11 (6th ed. 2009).

9

Id. at 515-22.

10

Id. at 23-28.

4

calculations, Dr. Butler concluded that appellant had two percent permanent impairment of the left
lower extremity.
On December 22, 2017 the DMA reviewed the medical record and concurred with
Dr. Butler’s impairment rating of two percent permanent impairment left lower extremity. He
discussed how Dr. Butler had arrived at his impairment ratings by listing specific tables and pages
in the A.M.A., Guides and he also properly interpreted the sixth edition of the A.M.A., Guides to
find that appellant had two percent permanent impairment of the left lower extremity. The Board
finds that the DMA properly applied the standards of the A.M.A., Guides and therefore his opinion
carries the weight of medical evidence and supports that appellant does not have greater than the
two percent left lower extremity impairment previously awarded.
The Board finds that there is no current medical evidence of record, in conformance with
the sixth edition of the A.M.A., Guides, establishing greater than two percent permanent
impairment of the left lower extremity. Accordingly, appellant has not met her burden of proof to
establish entitlement to a schedule award greater than that previously awarded.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish more than two
percent permanent impairment of the left lower extremity, for which she previously received a
schedule award.

5

ORDER
IT IS HEREBY ORDERED THAT the January 30, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 20, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

